     Case 3:21-cv-00596-W-MDD Document 9 Filed 05/28/21 PageID.153 Page 1 of 11



1 Matthew R. Orr, Bar No. 209675
2 morr@calljensen.com
  William P. Cole, Bar No. 186772
3 wcole@calljensen.com
4 CALL & JENSEN
  A Professional Corporation
5 610 Newport Center Drive, Suite 700
6 Newport Beach, CA 92660
  Tel: (949) 717-3000
7 Fax: (949) 717-3100
8
  Attorneys for Defendant Bowmar Nutrition, LLC
9
10
11                                  UNITED STATES DISTRICT COURT
12
                                   SOUTHERN DISTRICT OF CALIFORNIA
13
14     CONSUMER PRODUCTS                     Case No. 3:21-cv-00596-W-MDD
       ASSOCIATION, INC., a Washington, D.C.
15
       nonprofit corporation, on behalf      REPLY IN SUPPORT OF
16     of the general public,                DEFENDANT BOWMAR
17                                           NUTRITION, LLC’S MOTION TO
                    Plaintiff,               DISMISS FIRST AMENDED
18                                           COMPLAINT
19                  vs.

20     BOWMAR NUTRITION, LLC, an                    Date: June 7, 2021
21     Iowa limited liability company,              Hon. Thomas J. Whelan

22                       Defendant.
23
24                                                  Complaint Filed: April 6, 2021
25                                                  Trial Date:      None Set

26
27
28
      BOW03-01:3049494_1:5-28-21               -1-
      REPLY IN SUPPORT OF DEFENDANT BOWMAR NUTRITION, LLC’S MOTION TO DISMISS FIRST AMENDED
                                          COMPLAINT
     Case 3:21-cv-00596-W-MDD Document 9 Filed 05/28/21 PageID.154 Page 2 of 11



 1 I.          INTRODUCTION
 2             Plaintiff Consumer Protection Association’s (CPA) response to Bowmar’s motion
 3 to dismiss is to fall on its sword and contend that somehow its whole litigation foray has
 4 been a big mistake. Despite its plain allegations to the contrary, CPA stubbornly contends
 5 its Complaint does not seek relief on behalf of anyone other than itself, and that the
 6 statement in the First Amended Complaint’s (FAC) caption that it brings this case “on
 7 behalf of the general public” is simply a stray and misunderstood comment, not part of
 8 the pleading. CPA acts surprised that Bowmar imagined CPA was suing to recover
 9 anything for anyone other than itself.
10             CPA’s gaslighting ignores the Complaint’s repeated express references to seeking
11 restitution and disgorgement on behalf of consumers, and the lack of any claims seeking
12 legal damages in CPA’s own right. What is clear at this point is that CPA has wasted both
13 this Court’s and Bowmar’s resources pursuing claims that it should have never asserted.
14 If CPA merely seeks to recover for its own direct injury (i.e., CPA’s purported “diverted”
15 resources)—CPA should have promptly dismissed its claims for restitution or
16 disgorgement to consumers.
17             Additionally, CPA has failed to adequately allege even organizational standing. It
18 certainly states no claim to recover purported damages to itself. It also misconstrues or
19 ignores the defects in its unjust enrichment and product testing allegations.
20             For all of these reasons, and as stated more fully below, the Court should grant the
21 Motion to Dismiss.
22 II.         LEGAL ARGUMENT
23             A.       CPA Concedes It Cannot Seek Restitution or Disgorgement on Behalf
24                      of Third Parties
25             CPA’s argument that the FAC seeks only relief on behalf of CPA itself, and does
26 not seek any relief for the general public or third parties, is simply false. The FAC
27 repeatedly states that CPA “seeks an order requiring Defendant to make full restitution
28 of all monies it has wrongfully obtained from the sale of the Products[.]” (FAC ¶¶ 48, 57,
      BOW03-01:3049494_1:5-28-21               -2-
      REPLY IN SUPPORT OF DEFENDANT BOWMAR NUTRITION, LLC’S MOTION TO DISMISS FIRST AMENDED
                                          COMPLAINT
     Case 3:21-cv-00596-W-MDD Document 9 Filed 05/28/21 PageID.155 Page 3 of 11



 1 66.) The FAC states that “[t]he laws of the 50 states and Washington, D.C., do not differ
 2 materially as to the elements of unjust enrichment” and that Defendant “deceived
 3 consumers” and “consumers conferred a benefit on Defendant by purchasing the
 4 Products, including an effective premium, above the true value of the Products.’ (Id. ¶¶
 5 75-78, emphasis added.) The FAC alleges that “Defendant continues to possess money
 6 paid by consumers to which Defendant is not entitled” and that CPA “seeks
 7 disgorgement” of those gains. (Id. ¶¶ 79-81.) The FAC obviously, repeatedly and
 8 improperly seeks restitution or disgorgement on behalf of consumers.
 9             In its opposition, CPA has not made any effort to establish, or even argue, that it
10 can bring a non-class case seeking restitution or disgorgement for third parties. As
11 established in the moving papers, Proposition 64 eliminated non-class “representative
12 actions” under the UCL and FAL. (Doc. 6-1, ECF p.7:8-19.) Accordingly, regardless of
13 CPA’s “organizational standing” arguments (addressed hereafter), the FAC fails to state
14 any claim for restitution or disgorgement on behalf of consumers or the public, and the
15 Court should dismiss any such claim.
16             B.       CPA’s “Organization Standing” Argument is a Red Herring
17             Because the entire gist of the FAC is the seeking of relief on behalf of third-party
18 consumers, Bowmar assumed CPA may be trying to claim some type of associational
19 standing. The moving papers established that CPA failed to allege any facts establishing
20 associational standing. In its opposition, CPA has abandoned that pursuit, and instead
21 introduces a red herring: it argues it has “organizational standing” and that it “has brought
22 suit seeking redress of direct injury in fact in the form of organizational resources
23 diverted to combat Bowmar’s blatant falsehoods.” (Doc. 7, ECF p. 16:14-15 (emphasis
24 added).) In other words, CPA now claims it is seeking to recover the resources it diverted
25 to “investigate” and pursue this lawsuit.
26             There are several problems with this “organizational standing” theory. First,
27 standing is “claim- and relief-specific, such that a plaintiff must establish Article III
28 standing for each of her claims and for each form of relief sought.” In re Adobe Systems,
      BOW03-01:3049494_1:5-28-21               -3-
      REPLY IN SUPPORT OF DEFENDANT BOWMAR NUTRITION, LLC’S MOTION TO DISMISS FIRST AMENDED
                                          COMPLAINT
     Case 3:21-cv-00596-W-MDD Document 9 Filed 05/28/21 PageID.156 Page 4 of 11



 1 Inc. Privacy Litig., 66 F.Supp.3d 1197, 1218 (N.D. Cal. 2014); accord DaimlerChrysler
 2 Corp. v. Cuno, 547 U.S. 332, 352 (2006) (“our standing cases confirm that a plaintiff
 3 must demonstrate standing for each claim he seeks to press” and “[w]e have insisted . . .
 4 that a plaintiff must demonstrate standing separately for each form of relief sought”).
 5 Even assuming CPA had organizational standing to pursue its own damages, it has no
 6 standing to seek restitution (or any other relief) for third parties, and any such claim must
 7 be dismissed.
 8             Second, the FAC nowhere alleges that CPA seeks monetary damages for its
 9 purported “direct injury.” The FAC does not include any claim for damages at all. The
10 prayer for relief also makes no reference to damages. The only claims asserted in the FAC
11 are UCL, FAL, and unjust enrichment claims. Those are all equitable claims; none of
12 them provides for an award of damages. See Korea Supply Co. v. Lockheed Martin Corp.,
13 29 Cal.4th 1134, 1144 (2003) (the UCL and FAL provide a private party with only two
14 potential remedies: an injunction and restitution); Bank of the West v. Sup. Ct. (Industrial
15 Indem. Co.), 2 Cal.4th 1254, 1266 (1992) (neither actual nor compensatory damages may
16 be awarded under the UCL); 1617 Westcliff LLC v. Wells Fargo Bank N.A., 686 Fed.
17 Appx. 411, 415 n. 5 (9th Cir. Apr. 3, 2017) (unjust enrichment is “an equitable cause of
18 action with restitution as a remedy”); Ghirardo v. Antonioli, 14 Cal.4th 39, 51 (1996)
19 (“an individual may be required to make restitution if he is unjustly enrichment at the
20 expense of another”). Thus, even assuming the FAC sought compensation to CPA for the
21 resources it “diverted” from its “mission,” that compensation would be a claim for
22 damages, not restitution. The FAC, of course, does not contain any factual allegation that
23 CPA’s “diversion” of resources unjustly enriched Bowmar or provided property to
24 Bowmar that it could be required to restore to CPA.
25             Third, CPA also lacks any standing to pursue injunctive relief. Again, standing is
26 not only claim but relief specific. DaimlerChrysler, 547 U.S. at 352. To have Article III
27 standing to seek injunctive relief, a plaintiff must “demonstrate a real and immediate
28 threat of repeated injury in the future.” Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d
      BOW03-01:3049494_1:5-28-21               -4-
      REPLY IN SUPPORT OF DEFENDANT BOWMAR NUTRITION, LLC’S MOTION TO DISMISS FIRST AMENDED
                                          COMPLAINT
     Case 3:21-cv-00596-W-MDD Document 9 Filed 05/28/21 PageID.157 Page 5 of 11



 1 939, 946 (9th Cir. 2011). Specifically, a plaintiff “must show that he is under threat of
 2 suffering ‘injury in fact’ that is concrete and particularized . . . actual and imminent . . .
 3 [and] fairly traceable to the challenged action of the defendant.” Summers v. Earth Island
 4 Inst., 555 U.S. 488, 493 (2009). CPA does not allege that it was ever deceived by
 5 Bowmar’s marketing, let alone that it has any intention of purchasing any of the
 6 challenged products in the future. See Davidson v. Kimberly-Clark Corp., 889 F.3d 956,
 7 969-70 (9th Cir. 2018). The FAC lacks any factual allegations establishing that CPA faces
 8 “a real and immediate threat of repeated injury in the future.” Chapman, 631 F.3d at 946.
 9             Finally, while CPA’s pivot to “organizational standing” is DOA (for all the reasons
10 just explained), the fact is that CPA has failed to adequately allege organizational
11 standing in any event. CPA alleges that it diverted resources to test Bowmar’s products
12 and bring this lawsuit. The testing, of course, was merely a pre-litigation expense.
13 “Plaintiffs cannot establish standing to pursue a UCL claim based on expenses incurred
14 in order to bring their UCL claim. If they could, the requirement that individuals show
15 they lost money or property ‘as a result’ of the challenged practice in order to have
16 standing to sue under the UCL would be meaningless.” Robinson v. HSBC Bank USA,
17 732 F.Supp.2d 976, 989 (N.D. Cal. 2010); accord Two Jinn, Inc. v. Government Payment
18 Service, Inc., 233 Cal. App. 4th 1321, 1334 (2015) (“Havens does not hold or intimate
19 that a party can manufacture an economic injury by incurring investigation costs to
20 generate evidence for its lawsuit”).
21             Plaintiff also vaguely alleges it expended resources “educating the public” about
22 Bowmar’s allegedly false advertising. “Educating,” or threatening to “educate” the public
23 if a target of litigation does not pay a settlement ransom, would not be injury in fact. In
24 any event, CPA’s bare-bones allegation of “educating” does not plausibly establish
25 organizational standing. To establish organizational standing (also known as “direct
26 standing”), the organization’s diversion of resources must be significant enough to have
27 “perceptibly impaired” its ability to carry out its mission. Valle del Sol Inc. v. Whiting,
28 732 F.3d 1006, 1018 (9th Cir. 2013). An organization “cannot manufacture the injury by
      BOW03-01:3049494_1:5-28-21               -5-
      REPLY IN SUPPORT OF DEFENDANT BOWMAR NUTRITION, LLC’S MOTION TO DISMISS FIRST AMENDED
                                          COMPLAINT
     Case 3:21-cv-00596-W-MDD Document 9 Filed 05/28/21 PageID.158 Page 6 of 11



 1 incurring litigation costs or simply choosing to spend money to fix a problem that
 2 otherwise would not affect the organization at all. It must instead show that it would have
 3 suffered some other injury if it had not diverted resources to counteracting the problem.”
 4 Id. (citing La Asociacion de Trabajadores de Lake Forest v. Lake Forest, 624 F.3d 1083,
 5 1088 (9th Cir. 2010)). CPA does not allege what resources it actually expended and, for
 6 good reason, does not explain what form the “education” supposedly took.1 Furthermore,
 7 the FAC does not allege facts showing that CPA would have “suffered some other injury
 8 if had not diverted resources” to such purported education. Id. CPA also fails to allege
 9 facts showing that the unidentified education it supposedly provided “perceptibly
10 impaired” its ability to carry out its mission.
11             C.       CPA Fails to State a Claim for Unjust Enrichment
12             Even apart from standing problems, the unjust enrichment claim fails. CPA
13 contends that a party can plead an unjust enrichment claim as an alternative to legal
14 remedies, in case the Court later decides the legal remedies are inadequate. The argument
15 is a non sequitur. Bowmar never argued that the Court should dismiss the unjust
16 enrichment claim because CPA’s legal remedies are adequate. Rather, Bowmar argued
17 that CPA failed to state an unjust enrichment claim at all. (Doc. 6-1, ECF p. 9:11-10:6.)
18 Bowmar demonstrated that the FAC fails to allege facts establishing that CPA conferred
19 any benefit upon Bowmar through mistake, fraud, coercion or request. (Id.) CPA has not
20 even attempted to address that defect, and therefore concedes it. The Court should dismiss
21 the unjust enrichment claim.2
22
   1 Nor is soliciting clients for litigation “educating the public”; it is merely a pre-litigation
23 expense.   Tellingly, CPA’s website page regarding Bowmar’s products is expressly
   identified  as a “PAID ATTORNEY ADVERTISEMENT.”
24 https://cpa501c3.org/bowmar-nutrition-high-protein-nut-butters-lawsuit.         Not
   coincidentally,   earlier this week  CPA’s   counsel filed a backup  class action lawsuit
25 against Bowmar in the Central District of California. See Deana Lozano, individually
   and on behalf of all those similarly situated, v. Bowmar Nutrition, LLC, Case No. 2:21-
26 cv-04296-MCS-KS.
   2 Also, while beside the point, CPA erroneously contends it has “explicitly pleaded
27 remedies   at law on all of its substantive claims.” (Doc. 7, ECF p. 19:21.) In fact, CPA has
   not asserted   even a single claim for a legal remedy. As noted, the UCL, FAL and unjust
28 enrichment claims     provide only for equitable relief.
      BOW03-01:3049494_1:5-28-21               -6-
      REPLY IN SUPPORT OF DEFENDANT BOWMAR NUTRITION, LLC’S MOTION TO DISMISS FIRST AMENDED
                                          COMPLAINT
     Case 3:21-cv-00596-W-MDD Document 9 Filed 05/28/21 PageID.159 Page 7 of 11



 1             D.       All of CPA’s Claims Fail Because the FAC Does Not Establish Testing
 2                      Per FDA Requirements, But Instead Establishes Preemption
 3             The FAC does not allege facts establishing that the nutrient contents were tested in
 4 accordance with the FDA’s mandated protocols, but instead establishes preemption. This
 5 is fatal.
 6             First, CPA does not dispute that the testing certificates attached to the FAC show
 7 only one sample of the various products was tested, not “a composite of 12 subsamples
 8 (consumer units), taken 1 from each of 12 different randomly chosen shipping cases[.]”
 9 21 C.F.R. § 101.9(g)(2). The testing certificates are incorporated as part of CPA’s
10 complaint. (Doc. 3, Ex. A.) Thus, this is not even a case in which a plaintiff has alleged
11 a product does not contain enough of a particular nutrient, but does not allege anything
12 about the method of testing. To the contrary, this case involves CPA expressly alleging
13 facts establishing the claims are preempted. In Rubio v. Orgain, Inc., the court explained:
14
               In any event, at this stage, the Court need not determine whether a plaintiff,
15             to withstand dismissal on the basis of preemption, must in all cases allege
16             compliance with section 101.9(g)(2). Because Plaintiffs have attached as
               exhibits to the FAC copies of certificates of analysis of the RTD Products
17             showing the results on which they rely, plaintiffs “appear to have pleaded
18             facts demonstrating preemption.” [Citations.] “Nothing in the reports
               suggests that the 12-sample method required by § 101.9(g)(2) was
19             employed. Under such circumstances, the Court finds the remaining claims,
20             as pleaded, are preempted.”

21 Rubio, No. EDCV 18-2237-MWF (SHKx), 2019 WL 1578379, at *4 (C.D. Cal. Mar. 5,
22 2019) (citations omitted).
23             Second, CPA’s reliance on Amavizca v. Nutra Manufacturing, LLC, No. 8:20-cv-
24 01324-RGK-MAA, 2020 WL 8837145, at *5 (C.D. Cal. Oct. 20, 2020), and Diamos v.
25 Walmart Inc., No. 2:19-cv-05526-SVW-GJS, 2020 WL 1942322, at *3 (C.D. Cal. Jan. 9,
26 2020), is misplaced. Neither Amavizca nor Diamos involved a claim that the amount of
27 the ingredient contained in a product deviated from the label claim; instead, in both cases
28 the plaintiffs claimed the product did not contain the ingredient at all. See Amavizca, 2020
      BOW03-01:3049494_1:5-28-21               -7-
      REPLY IN SUPPORT OF DEFENDANT BOWMAR NUTRITION, LLC’S MOTION TO DISMISS FIRST AMENDED
                                          COMPLAINT
     Case 3:21-cv-00596-W-MDD Document 9 Filed 05/28/21 PageID.160 Page 8 of 11



 1 WL 8837145, at *5 (distinguishing Amavizca and Diamos from Rubio on the ground that,
 2 unlike in Rubio, the plaintiffs’ claims were “based on the complete absence of the
 3 advertised compound from the tested bottle[s]”) (internal quotations and citation
 4 omitted). This case is like Rubio, not Amavizca or Diamos.
 5             Third, for several reasons, the Court should not find Clay v. Cytosport, Inc., No.
 6 15-cv-165 L(DHB), 2015 WL 5007884 (S.D. Cal. Aug. 19, 2015), persuasive here. In
 7 Clay, the plaintiffs did not identify the testing methodology used, and thus did not plead
 8 facts establishing preemption, as did the plaintiffs in Rubio and as did CPA here. See
 9 Clay, 2015 WL 5007884, at *2-3 (plaintiffs did not allege the testing methodology used).
10 Additionally, while Clay correctly recognized that the plaintiffs could not establish any
11 liability without showing a deficient nutrient value per the “composite of twelve
12 subsamples” methodology required by the FDA regulations,3 Clay incorrectly analyzed
13 Rule 8’s plausibility requirement vis-à-vis the FDA regulations. The Supreme Court has
14 made clear what the plausibility standard requires: “Where a complaint pleads facts that
15 are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between
16 possibility and plausibility of ‘entitlement to relief.’” Ashcroft v. Iqbal, 556 U.S. 662, 678
17 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 557 (2007)). Because CPA
18 alleged testing only of single product samples, even assuming the allegations were true,
19 the allegations would establish only the mere possibility of a violation: a deficient test
20 result from a single sample is, at best, “merely consistent with” the possibility that a
21 proper sampling under section 101.9(g)(2) would show a deficiency. Thus, CPA’s
22 allegations raise only a speculative right to relief, and stop “short of the line” required for
23 plausibility. See Vital v. One World Company, LLC, No. SACV1200314CJCMLGX,
24 2012 WL 13029487, at *5 (C.D. Cal., Nov. 30, 2012) (“it is impossible to determine
25 whether a company is in compliance with the Food Labeling Rule by testing less than
26 twelve products from twelve different shipping cases”). To the extent any other testing
27
   3 Clay, 2015 WL 5007884, at *3 (“[t]he Court agrees with Defendant that [the 12-sample
28 methodology   of section 101.9(g)] is the standard that the FDA holds Defendant to”).
      BOW03-01:3049494_1:5-28-21               -8-
      REPLY IN SUPPORT OF DEFENDANT BOWMAR NUTRITION, LLC’S MOTION TO DISMISS FIRST AMENDED
                                          COMPLAINT
     Case 3:21-cv-00596-W-MDD Document 9 Filed 05/28/21 PageID.161 Page 9 of 11



 1 methodology is used, “no matter how good the company believes its testing method to
 2 be, it will not be in compliance with the Food Labeling Rule if it does not pass the test
 3 set forth in [Section] 101.9(g).” Vital, 2012 WL 13029487, at *5.
 4             Clay also did not consider or address Rule 9’s particularity requirement, which
 5 applies the CPA’s UCL and FAL claims. See Vess v. Ciba-Geigy Corp., U.S.A., 317 F.3d
 6 1097, 1103 (9th Cir. 2003); Jerome’s Furniture Warehouse v. Ashley Furniture
 7 Industries, Inc., No. 20CV1765-GPC, 2021 WL 1541649, at *3 (S.D. Cal. Apr. 20, 2021).
 8 To plead fraud with particularity, CPA must allege with particularity the facts establishing
 9 the challenged nutrient contents fall below the stated amounts as determined by the FDA-
10 mandated methodology. CPA failed to plead any such facts, let alone with particularity.
11             Finally, CPA contends that section 101.9(g)(2) applies only to FDA compliance
12 actions. It misses the point. This case also concerns compliance. Because of FDA
13 preemption, no state statutory or common law claims can impose any requirement for
14 labeling different from the FDA compliance requirement. CPA cites Gubala v. HBS
15 International Corp., No. 14 C 9039, 2016 WL 1019794 (N.D. Ill. Mar. 15, 2016), but far
16 from making any finding that section 101.9(g)(2) does not set the liability standard, the
17 Gubala court merely expressed confusion. Id. at *9 (“it is simply not clear to the Court at
18 this point in time”). Other courts have not been confused by this legal question, including
19 even the other cases upon which CPA relies. See, e.g., Durnford v. MusclePharm Corp.,
20 907 F.3d 595, 602 (9th Cir. 2018) (holding section 101.9(g)(2) is “not just an internal
21 guidance, it is an interpretation of the statutory provision requiring that manufacturers
22 disclose a product’s protein content, a concept that requires federal agency clarification
23 if there is to be national uniformity in labeling”); Rubio, 2019 WL 1578379, at *3; Clay,
24 2015 WL 5007884, at *3; Vital, 2012 WL 13029487, at *5.
25             For all the foregoing reasons, CPA fails to state any valid claims.
26 III.        CONCLUSION
27             CPA attempted to bring a non-class representative action seeking relief for
28 “consumers.” Because the law unequivocally prohibits such suits, CPA pivoted to
      BOW03-01:3049494_1:5-28-21               -9-
      REPLY IN SUPPORT OF DEFENDANT BOWMAR NUTRITION, LLC’S MOTION TO DISMISS FIRST AMENDED
                                          COMPLAINT
     Case 3:21-cv-00596-W-MDD Document 9 Filed 05/28/21 PageID.162 Page 10 of 11



1 claiming it seeks only its own damages, even though the FAC does not include a single
2 cause of action or claim for damages. The Court should grant the motion to dismiss.
3
       Dated: May 28, 2021                  CALL & JENSEN
4                                           A Professional Corporation
                                            Matthew R. Orr
5                                           William P. Cole
6
                                            By:/s/ William P. Cole
7                                               William P. Cole
8                                           Attorneys for Defendant Bowmar Nutrition, LLC
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
       BOW03-01:3049494_1:5-28-21              - 10 -
       REPLY IN SUPPORT OF DEFENDANT BOWMAR NUTRITION, LLC’S MOTION TO DISMISS FIRST AMENDED
                                           COMPLAINT
     Case 3:21-cv-00596-W-MDD Document 9 Filed 05/28/21 PageID.163 Page 11 of 11



                                     CERTIFICATE OF SERVICE
1
                I hereby certify that on May 28, 2021, I electronically filed the foregoing document
2
       described as REPLY IN SUPPORT OF DEFENDANT BOWMAR NUTRITION,
3
       LLC’S MOTION TO DISMISS FIRST AMENDED COMPLAINT with the Clerk of
4
       the Court using the CM/ECF System which will send notification of such filing via
5
       electronic mail to all counsel of record.
6
7
                                                /s/William P. Cole
8
                                                William P. Cole
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
       BOW03-01:3049494_1:5-28-21              - 11 -
       REPLY IN SUPPORT OF DEFENDANT BOWMAR NUTRITION, LLC’S MOTION TO DISMISS FIRST AMENDED
                                           COMPLAINT
